Order setting aside verdict, and judgment entered thereon, reversed upon the law and the facts, and verdict and judgment reinstated, with costs to appellant, upon the ground that the carpet was the property of defendant, and that it was furnished by him and repaired by him. The only part of the premises rented to plaintiff was the apartment on the floor above, and she was under no obligation to keep the carpet in repair. That obligation was assumed by defendant. Jaycox, Young and Kapper, JJ., concur; Kelly, P. J., and Manning, J., dissent.